 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 410 
In the House of Representatives, U. S.,

June 9, 2009
 
RESOLUTION 
Recognizing the numerous contributions of the recreational boating community and the boating industry to the continuing prosperity and affluence of the United States. 
 
 
Whereas the boating community in the United States includes over 59,000,000 individuals, generates more than $33,000,000,000 annually in the United States economy, and provides jobs for 337,000 citizens of the United States who earn wages totaling $10,400,000,000 annually;  
Whereas boaters often serve as stewards of the marine environment of the United States, educating future generations of the value of these resources, and preserving such resources for such generations’ enjoyment;  
Whereas there are approximately 1,400 active boat builders in the United States, using materials and services contributed from all 50 States;  
Whereas boating, as an activity, provides opportunities for families to be together, appeals to all age groups, and has a beneficial effect on the physical fitness and scholastic performance of those who participate; and  
Whereas, July 1, 2009, would be an appropriate day to establish as National Boating Day: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the recreational boating community and the boating industry of the United States should be commended for their numerous contributions to the economy of the United States, the well-being of United States citizens, and responsible environmental stewardship of the marine resources of the United States; and  
(2)the President should issue a proclamation calling on the people of the United States to observe National Boating Day with appropriate programs and activities that emphasize family involvement and provide an opportunity to promote the boating industry.  
 
Lorraine C. Miller,Clerk.
